[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             February 21, 2008
                             No. 07-12263                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-81018-CV-KLR

STG SECURE TRADING GROUP, INC.,


                                                                      Plaintiff,

ALAN DAVID WEINER,

                                                    Interested Party-Appellant,

                                  versus

SOLARIS OPPORTUNITY FUND, LP,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (February 21, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.
PER CURIAM:

      Alan David Weiner appeals the district court’s April 16, 2007 order

confirming the arbitration award issued to Solaris Opportunity Fund, LP

(“Solaris”) by the National Association of Securities Dealers (“NASD”). On

October 25, 2006, NASD ruled that STG Secured Trading Group (“STG, Inc.”)

and Weiner were jointly and severally liable for over $2 million in unpaid funds

from a prior settlement agreement between Solaris, STG Secure Trading Group,

LLC (“STG, LLC”), and the principals of STG, LLC: Weiner and Scott Budner.

      Solaris subsequently filed two separate motions. On November 10, 2006,

Solaris moved to reopen, reconsider, or vacate the district court’s November 1,

2006 order to allow NASD to clarify the scope of the arbitration award.

Specifically, Solaris moved the NASD panel to modify the award to correct several

factual discrepancies, including an incorrect designation of a counselor’s name.

Solaris also sought to modify the arbitration award to reflect that both STG, LLC

and STG, Inc. are liable for the unpaid funds.

      On December 22, 2006, Solaris also filed another motion to confirm the

arbitration award and direct entry of judgment against Weiner. On March 12,

2007, nearly four months later, Weiner responded to Solaris’s application and

moved to stay proceedings pending NASD’s final amendments to the award, or



                                          2
alternatively, to vacate the October 25th arbitration award.

       In a single order entered on April 13, 2007, the district court granted

Solaris’s motion to vacate the November 1, 2006 order and stayed further

proceedings until the NASD panel resolved the motions pending before it,

clarifying the scope of its decisions as to which entity or entities the award applies.

The court also granted Solaris’s motion to confirm the arbitration award against

Weiner. Declining to address whether Weiner’s motion was untimely, the district

court found that Weiner failed to show that the arbitrators were guilty of

misconduct in refusing to postpone the arbitration hearing, such that the award

should be vacated per 9 U.S.C. § 10(a)(3).1 Because the Sixth Amendment does

not guarantee an absolute right to counsel in civil proceedings, the district court

concluded that the panel did not abuse its discretion, under NASD Rule 10318,2 to

proceed with the arbitration when Weiner, after due notice, failed to appear at the

hearing and claimed to lack counsel.3 Consequently, the court denied Weiner’s

       1
          Under 9 U.S.C. § 10(a)(3), the district court may vacate an arbitration award “where the
arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause
shown.”
       2
         NASD Rule 10318 provides:
       If any of the parties, after due notice, fails to appear at a hearing or at any continuation of
       the hearing session, the arbitrators may, in their discretion, proceed with the arbitration of
       the controversy. In such cases, all awards shall be rendered as if each party had entered
       an appearance in the matter submitted.
       3
         Weiner, Budner, and STG, Inc. had given written consent to be represented in the
Solaris arbitration by David J. Feingold, Esq., of Feingold and Kam, LLC. On October 6, 2006,

                                                  3
request, and it entered a final judgment against him on April 16, 2007.

       “On an appeal of a district court’s decision to confirm or vacate an

arbitration award, we review the district court’s resolution of questions of law de

novo and its findings of fact for clear error.” Rintin, Corp., S.A. v. Domar, Ltd.,

476 F.3d 1254, 1258 (11th Cir. 2007). Upon careful review of the record and

parties’ briefs, we find no reversible error. The district court correctly concluded

that Weiner failed to show that the arbitrators were guilty of misconduct. The

court also correctly found that the NASD panel did not abuse its discretion in

proceeding with the arbitration.

       For these reasons, we affirm the district court’s April 13, 2007 order, as it

relates to Appellant Weiner.

       AFFIRMED.




before the final NASD hearing, Feingold was forced to withdraw as counsel for all the
respondents because Weiner filed a separate lawsuit against Budner, serving him the day before.
The NASD panel held an emergency hearing on the parties’ requests to postpone the arbitration
proceedings. Budner appeared, with counsel, and requested postponement as to his liability.
Weiner failed to appear, and the panel denied Weiner’s request. The panel then conducted an
evidentiary hearing on Solaris’s claims, ultimately entering an award against Weiner and STG,
Inc.

                                               4